COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00226-CR


THOMAS RAY BRADEN, JR.                                              APPELLANT

                                         V.

THE STATE OF TEXAS                                                       STATE


                                      ----------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY
                   TRIAL COURT NO. 2008-0000041M-CR

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant Thomas Ray Braden, Jr. filed a notice of appeal from the trial

court’s June 2015 order denying his “Motion for Reconsideration.” In that motion,

appellant appeared to challenge a final felony conviction. 2

      1
       See Tex. R. App. P. 47.4.
      2
       In 2012, another court of appeals affirmed this conviction. See Braden v.
State, No. 08-11-00034-CR, 2012 WL 1067192, at *5 (Tex. App.—El Paso
Mar. 28, 2012, no pet.) (not designated for publication).
      On September 10, 2015, we sent a letter to appellant to inform him that we

received the notice of appeal and that we were concerned that we lack

jurisdiction because the trial court’s order is not appealable.      We informed

appellant that unless he filed a response to our letter by September 21, 2015 that

showed grounds for continuing the appeal, it could be dismissed. See Tex. R.

App. P. 44.3. Appellant has not responded.

      Generally, we have jurisdiction over a criminal defendant’s appeal only

when it arises from a judgment of conviction; we do not have jurisdiction to

review interlocutory orders or other orders unless that jurisdiction has been

expressly granted to us by law. See McKown v. State, 915 S.W.2d 160, 161

(Tex. App.—Fort Worth 1996, no pet.). We do not generally have jurisdiction

over proceedings related to a collateral attack of a final felony conviction. See,

e.g., Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996) (explaining

that the exclusive postconviction remedy with regard to final felony convictions is

through a writ of habeas corpus); Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (“We are the only court with

jurisdiction in final post-conviction felony proceedings.”).

      We are aware of no law that grants us jurisdiction over an appeal from an

order denying a postconviction motion that challenges the merits of the

conviction. Thus, because appellant has not directed us to any appealable order,

we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); see

also Talkington v. State, No. 09-15-00320-CR, 2015 WL 5604471, at *1 (Tex.


                                           2
App.—Beaumont Sept. 23, 2015, no pet. h.) (mem. op., not designated for

publication) (“Talkington has failed to show any authority granting an

intermediate appellate court jurisdiction to consider an appeal from the denial of

his post-conviction motion.    Accordingly, we dismiss the appeal for want of

jurisdiction.”); Carter v. State, No. 07-14-00296-CR, 2015 WL 1612096, at *2

(Tex. App.—Amarillo Apr. 10, 2015, no pet.) (mem. op., not designated for

publication) (“[W]e have found no . . . authority supporting our jurisdiction to

entertain an appeal from [a] post-conviction motion to set aside [a] conviction.”).


                                                    /s/ Terrie Livingston

                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 12, 2015




                                         3